Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (CN 204361164U, hereinafter ZHAO) in view ZHONG et al. (CN 106099863 A, hereinafter ZHONG) and in further view of TSAI et al. (WO/2019001586A1, hereinafter TSAI).
                     
    PNG
    media_image1.png
    760
    516
    media_image1.png
    Greyscale

As per claim 1, ZHAO discloses a rechargeable battery for an induction garbage bin, comprising a shell (See Fig.1, Item#1, discloses an outer shell), a battery core (See Fig.1, Item#1, discloses a battery outer shell inside which a battery core of the rechargeable battery [shown in fig.1 and disclosed Par.35] is placed), an output structural component (See Fig.1, Item#4, discloses an output component) and an intermediate connection structural component (See Fig.1, Item#2), the battery core being provided in the shell (See Fig.1, Item#1, discloses a shell comprising a battery core), wherein, the intermediate connection structural component includes a USB fixing structural part (See Fig.1, Item#211), a USB metal part (See Fig.1, Item#212 and Par.44, disclose a metal USB part), an electronic component (See Fig.1, Item#3, discloses a PCB) and a PCB baffle (See Fig.1, Item#7, and Par.45, disclose a clapboard which holds the PCB in place); the USB fixing structural part is a tubular structure having a hollow interior and an unclosed bottom (See Fig.1, Item#22 and Par.34, disclose a connection sleeve which is hollow and have an unclosed bottom for the PCB 3 to pass through), a top of the USB fixing structural part is vertically provided with a protruding portion of a door frame structure (See Fig.1, Item#211, discloses a protruding rectangular portion), and an inner side of the protruding portion is provided with an electronic component mounting slot (See Fig.1, Item#211, discloses a slot on the upper side in which the PCB 3 fits); the electronic component includes a PCB substrate (See Fig.1, Item#3 and Par.32, disclose a PCB), a charge management circuit is provided on the PCB substrate (See Par.37, discloses a charge and discharge circuit, also discloses the charge and discharge circuits are set on the PCB); the PCB substrate is provided thereon with a positive tab connection point, a negative tab connection point (See Par.37, discloses “…can be divided into charging circuit and discharging circuit; the charging circuit is provided with a first positive terminal, a first negative terminal, a second positive terminal and a second negative terminal, wherein the second positive terminal and the golden finger 31 are electrically connected”), a power supply positive connection point and a ground connection point (See Par.37, the PCB allows charging and discharging of the battery and will have a positive and negative power connection points to connect to the charging circuit and the battery terminals); a lower end of the PCB substrate is mounted on the PCB baffle (See Fig.1, Items#7 and 3 and Par.45, disclose the PCB is held by the clapboard 7), and an upper end of the PCB substrate passes through the top of the USB fixing structural part and is clamped within the electronic component mounting slot (See Fig.1, Items#2, 3 and 211, disclose a connector plug comprising a bay 211 which when fitted to the body of the battery 1, allows the PCB 3 to pass through the bottom of the connector plug 2 such that the PCB is seated in the bay 211); the USB metal part is fittingly sleeved on the protruding portion of the USB fixing structural part (See Fig.1, Item#212 and Par.44, disclose a metal USB part which is sleeved over part 211); the lower end of the USB fixing structural part of the intermediate connection structural component is fittingly sleeved on an open end of the steel shell (See Fig.1, Items#211 and 212); a positive end of the battery core is connected with the positive tab connection point on the PCB substrate, a negative end of the battery core is connected with the negative tab connection point on the PCB substrate (See Fig.1 and Pars.37 and 45, disclose that the charging and discharging circuit mounted on the PCB is used to charge and discharge the battery, also that the circuit is provided with positive and negative terminal to connect to the battery via the PCB, and that the PCB positive and negative terminals are connected to the positive and negative terminals of the battery); the output structural component is fittingly clamped and sleeved on the USB metal part of the intermediate connection structural component (See Fig.1, Item#4, discloses the output structure fits on the top of the USB metal part 212); and the positive output end of the electronic component is in close contact with a metal languet of a positive cap of the output structural component (See Fig.1, Item#422 and 423 and Par.41, disclose an anode connector and an anode connector cap to connect the PCB anode to the output component), and the PCB baffle implements good limit and support functions of the PCB substrate (See Par.45). However ZHAO does not disclose the shell is a steel shell, the USB fixing structural part has an upper end outer diameter larger than a lower end outer diameter, the PCB baffle is fittingly mounted within the USB fixing structural part, a charge and discharge protection circuit, an output clamp circuit, a reverse absorption circuit and a reverse overvoltage bleeder circuit, the charge and discharge protection circuit, the output clamp circuit, the reverse absorption circuit and the reverse overvoltage bleeder circuit are all provided on the PCB substrate, the PCB baffle is fittingly mounted within the USB fixing structural part, or wherein the output clamp circuit implements a function of output voltage clamp and adjustment, the reverse absorption circuit implements a function of external voltage fluctuation absorption and reduction, the reverse overvoltage bleeder circuit implements a function of reverse overvoltage protection, and the PCB baffle implements good limit and support functions of the PCB substrate.
ZHONG discloses a battery comprising a steel shell (See Page 8, Par.4, discloses a “battery steel shell”), the USB fixing structural part has an upper end outer diameter larger than a lower end outer diameter (See Fig.2(b), Item#32, discloses the USB fixing part has an upper end outer diameter larger than the lower end outer diameter, a divide between the upper part and the lower part is disclosed in Fig. 2(b)), the PCB baffle is fittingly mounted within the USB fixing structural part (See Fig.2(b), Item#34, discloses a PCB baffle that is fitted inside the USB fixing part 32 which includes clamping holes 328 [Fig.3(a)] which are used to attach the baffle to the USB fixing structural part), a charge and discharge protection circuit, an output clamp circuit are all provided on the PCB substrate (See Fig. 6(f), and Page 7, Par.2, discloses a “protection circuit 334, a constant voltage output circuit 335 and charging circuit 336” all placed on the PCB 33 as shown in Fig.6(a), the constant voltage output circuit is considered to be the clamp circuit as it clamps the output voltage to a specific constant value), the output clamp circuit implements a function of output voltage clamp and adjustment (See Fig.6(f), Item#335, discloses a constant voltage output circuit).
ZHAO and ZHAONG are analogous art since they both deal with battery structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed ZHAO with that of ZHONG by adopting the USB structure and baffle and adding the protection and output clamp circuit for the benefit of reducing the size of the battery and provide protection to the battery circuit while ensuring a constant output voltage. However, ZHAO and ZHANG do not disclose a reverse absorption circuit which implements a function of external voltage fluctuation absorption and reduction and a reverse overvoltage bleeder circuit implements a function of reverse overvoltage protection.
TSAI discloses a connector for charging a device, the connector comprising a reverse absorption circuit which implements a function of external voltage fluctuation absorption and reduction and a reverse overvoltage bleeder circuit implements a function of reverse overvoltage protection (See Page 12, bottom Paragraph, discloses “power safety control chip provides the following protections: input high voltage protection, input anti-reverse protection, output overcurrent protection, output overvoltage protection, output short-circuit protection, battery overcharge and over discharge protection, cell PTC protection, charge/discharge temperature protection”). 
ZHAO, ZHANG and TSAI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHAO and ZHANG with that of TSAI by adding the reverse absorption circuit and reverse overvoltage bleeder circuit for the benefit of protecting the battery against external voltage fluctuation and reverse overvoltage. Even though ZHAO, ZHANG and TSAI do not disclose the battery is used in an induction garbage bin, the examiner explains that this is intended use and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHAO, ZHANG and TSAI such that the battery is implemented in an induction garbage bin if that is the device the user intends to use.

As per claim 5, ZHAO, ZHANG and TSAI  disclose the rechargeable battery for an induction garbage bin according to claim 1 as discussed above, wherein, a lower end surface of the PCB substrate is vertically provided with protruding blocks, the PCB baffle is provided with via holes, and the protruding blocks of the PCB substrate are fittingly clamped within the via holes of the PCB baffle (See ZHAO, Par.21, discloses “the positive contact connected between the positive electrode terminal and the PCB board through slot of said clapboard is provided with. negative contact connected between the negative electrode terminal and the PCB board along the outer wall edge of the clapboard, also par.45, discloses “…the PCB board 3 along the outer wall edge of the partition 12. clapboard 7 and can prevent the PCB 3 directly falls to the charging battery main body I and the PCB board of the charging and discharging circuit 3 and the positive electrode terminal 11 and the negative terminal 12 is connected to cause confusion of the line, wherein the slot 71 for the PCB 3 is inserted and fixed”.

As per claim 6, ZHAO, ZHANG and TSAI disclose a rechargeable battery for an induction garbage bin according to claim 5, wherein, a surface of the PCB baffle that faces the battery core is not provided with a solder pad and a copper foil (ZHAO does not disclose solder or copper foil between the PCB baffle and the battery core), and a thickness of the PCB baffle is 0.2 mm to 1.0 mm (See ZHANG, Page 4, Par.2, disclose the support base is between 0.5 and 3.0 mm).

As per claim 7, ZHAO, ZHANG and TSAI disclose the rechargeable battery for an induction garbage bin according to claim 6, wherein, the positive end of the battery core is connected with the positive tab connection point on the electronic component through a positive lead or a positive tab, and the negative end of the battery core is connected with the negative tab connection point on the electronic component through a negative lead or a negative tab (See Page 8, paragraphs 8-9, disclose “anode of the battery core 2 lug 21 passes through the support base 34 of the positive electrode tab hole 341 is connected with the anode of the back lug is connected on the second base plate 332 on point B +. cathode of the electrical core 2 tab 22 passes through the supporting base 34 of the cathode tab through hole 342 connecting the
first substrate 331 back surface of cathode ear connection point B on the shell 1 in the cathode output end of the L-wall and the second substrate 332 on the back surface are connected through the supporting base 34 of the negative output wire through hole 343 of the cathode output line 4 is tightly contacted”); and an outer edge of the PCB baffle is provided with two lead slots, to respectively let through the positive lead or the positive tab, and the negative lead or the negative tab, and clamp and fix the same within corresponding lead slots (See Page 8, paragraphs 8-9, disclose “cathode of the electrical core 2 tab 22 passes through the supporting base 34 of the cathode tab through hole 342” and “anode of the battery core 2 lug 21 passes through the support base 34 of the positive electrode tab hole 341 is connected with the anode of the back lug is connected on the second base plate 332 on point B+”).

	As per claim 8, ZHAO, ZHANG and TSAI disclose the rechargeable battery for an induction garbage bin according to claim 1 as discussed above, however ZHAO, ZHANG and TSAI do not explicitly disclose wherein, an adhesive process is used for molding and fixing between the PCB substrate and the PCB baffle, and between the PCB baffle and the USB fixing structural part. However using adhesive between components is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHAO, ZHANG and TSAI by adding an adhesive between the PCB substrate and the baffle and between the baffle and the USB fixing structural part for the benefit of securing the battery components to one another.

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859